PEEK, J.
This is an appeal from a judgment of conviction of first degree robbery entered pursuant to a jury verdict.
Defendant and two fellow convicts escaped from a state prison camp and while at large committed the robbery with which they were jointly charged. Defendant entered a plea of not guilty by reason of insanity only, thereby admitting his guilt of the substantive offense. (Pen. Code, § 1016.) At the trial he testified he was subject to “blackouts”; that he had been drinking prior to his escape from the camp; and that he had no recollection of the robbery. However, shortly after his apprehension he gave a detailed account of the facts surrounding the escape and the subsequent robbery to the arresting officers. The two alienists appointed by the court testified that in their opinion defendant was mentally disturbed and had a sociopathic personality, but that he lmew the difference between right and wrong and the nature and quality of his acts, and therefore he was legally sane. Such evidence amply supports the jury’s verdict finding that defendant was sane at the time of the commission of the crime.
Counsel who was appointed to represent defendant in his appeal has filed a statement with the court wherein he says that he finds nothing in the record which would warrant a reversal of the judgment. In accordance with our usual practice, this court has independently examined the record and concludes as did counsel.
The judgment is affirmed.
Van Dyke, P. J., and Schottky, J., concurred.